Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 6, 2021 has been entered.
Claims 1 and 5-8 remain pending in the application. Claims 2-4 are canceled. Claims 7 and 8 remain withdrawn.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 17, 2020.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitation(s) “a tilt detection section configured to detect a tilt with respect to the horizontal direction of the analysis kit received by the guide-in section” in Claim 5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "a tilt detection section" coupled with functional language “configured to detect a tilt with respect to the horizontal direction of the analysis kit received by the guide-in section” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.


For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US Pub. No. 2014/0349381; hereinafter Battrell; already of record), in view of Markart (US Pub. No. 2002/0114735; already of record), Rahmel et al. (US Pat. No. 5,659,421; hereinafter Rahmel), and Griffith et al. (WO Pub. No. 03/083469; hereinafter Griffith).

Regarding claim 1, Battrell discloses an analyzer and an analysis kit containing a sample employed for analysis in the analyzer ([0027], [0075], Fig. 1, Claim 37), comprising: 

([0027], [0075], Fig. 1, Claim 37). 
	The analyzer comprises
	a placement section configured to support the analysis kit in a first direction from a bottom face of the analysis kit to an upper face of the analysis kit ([0079], see Fig. 4A at mounting plate 330); 
	a pusher ([0095], see Fig. 8A at clamping mechanism); and 
	a measurement member configured to measure a component present in the sample in the analysis kit ([0081], see Fig. 3A at detector head 301).
	Battrell fails to explicitly disclose:
The analysis kit formed with a recess formed in a side face of the analysis kit, the recess including two inner faces making the recess shape a triangle shaped profile in plan view;
The pusher is configured to push the analysis kit supported on the placement section in a second direction orthogonal to the first direction;
a first pin having a circular column shape, projecting from the placement section in the first direction, located in the second direction from the recess of the analysis kit supported on the placement section and configured to contact with the inner faces when the pusher pushes the analysis kit in the second direction; and
a second pin projecting from the placement section in the first direction, located in the second direction from the side face of the analysis kit supported on the placement section and configured to contact with the side face when the pusher pushes the analysis kit in the second direction.
(Markart [0006]). Markart teaches a pusher that pushes a kit supported on a section in a direction orthogonal to the direction in which the kit is supported (Markart; [0042], see Fig. 7 at spring 82 that pushes the test strip out of the strip receiver, see Fig. 2 at test strip 18 supported in a vertical direction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pusher of Battrell to be configured to push the analysis kit supported on the placement section in a second direction orthogonal to the first direction as in Markart. Markart teaches that a pusher can be used to push the analysis kit out of the analysis kit receiver when desired without an operator having to touch the strip (Markart [0042]).
	Modified Battrell fails to explicitly disclose:
The analysis kit formed with a recess formed in a side face of the analysis kit, the recess including two inner faces making the recess shape a triangle shaped profile in plan view;
a first pin having a circular column shape, projecting from the placement section in the first direction, located in the second direction from the recess of the analysis kit supported on the placement section and configured to contact with the inner faces when the pusher pushes the analysis kit in the second direction; and
a second pin projecting from the placement section in the first direction, located in the second direction from the side face of the analysis kit supported on the placement section and configured to contact with the side face when the pusher pushes the analysis kit in the second direction.
(Rahmel Col. 1 Lns. 6-36). Rahmel teaches a first pin having a circular column shape, projecting from the placement section in the first direction, located in the second direction from the recess of the analysis kit supported on the placement section and configured to contact with the inner faces when the pusher pushes the analysis kit in the second direction; and a second pin projecting from the placement section in the first direction, located in the second direction from the side face of the analysis kit supported on the placement section and configured to contact with the side face when the pusher pushes the analysis kit in the second direction (Rahmel; Col. 3 Lns. 13-30, see Figs. 3, 4 at pins 30, 32 for slide 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analyzer and analysis kit of modified Battrell by including a first circular column shaped pin projecting from the placement section that is configured to contact with inner faces of the kit when the pusher pushes the kit in the second direction, and a second pin projecting from the placement section and configured to contact with the side face when the pusher pushes the kit in the second direction as in Rahmel. Rahmel teaches that a first and second pin located on the same side of an analysis kit can be used to accurately and repeatedly position the kit (Rahmel; Col. 3 Lns. 13-30, see Figs. 3, 4 at pins 30, 32 for slide 28).
	Modified Battrell fails to explicitly disclose:
The analysis kit with a recess formed in a side face of the analysis kit, the recess including two inner faces making the recess shape a triangle shaped profile in plan view.
	Griffith is in the analogous field of analyzers (Griffith Pg. 1 Lns. 4-6). Griffith teaches an analysis kit formed with a recess formed in a side face of the kit, the recess having a triangle (Griffith; Pg. 14 Lns. 18-22, see Fig. 4 at test strips having triangular-shaped cut-outs 32 therein). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis kit of modified Battrell to be formed with a recess formed in a side face of the kit, the recess having a triangle shaped profile in plan view as in Griffith. Griffith teaches that a triangle shaped recess in a kit can be used to hold a strip in a desired position when it is contacted with abutments (Griffith; Pg. 14 Lns. 18-22, see Fig. 4 at test strips having triangular-shaped cut-outs 32 therein).	
	Note: The instant Claims contain a large amount of functional language (ex: “configured to support the analysis kit…”, “configured to contact with the inner faces…”, “configured to contact with the side face”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell in view of Markart, Rahmel, and Griffith, as applied to claim 1 above, further in view of Kehrer et al. (US Publication No. 2010/0014947; hereinafter Kehrer; already of record).

Regarding claim 5, modified Battrell discloses the analyzer of claim 1. Modified Battrell further discloses a guide-in section configured to receive the analysis kit containing the sample (Battrell [0091], see Fig. 6A at flanges 609, 610).

	Modified Battrell fails to explicitly disclose a tilt detection section configured to detect a tilt with respect to the horizontal direction of the analysis kit received by a guide-in section configured to receive the analysis kit containing the sample.
	Kehrer is in the analogous field of sample handling devices for sample analysis (Kehrer [0011]). Kehrer teaches a tilt detection section configured to detect a horizontal tilt, the tilt detection section including a plurality of tilt detection rods (Kehrer; [0020], [0031], see Fig. 1 at positioning bumpers 52 for detecting tilt of wellplate with respect to horizontal plane; the bumpers are tilt detection rods. The tilt detection section has been best interpreted as a plurality of tilt detection rods, and equivalents thereof in the Claim Interpretation section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the guide-in section configured to receive the analysis kit containing the sample of modified Battrell by including a tilt detection section in the form of tilt detection rods configured to detect a horizontal tilt as in Kehrer. Kehrer teaches that positioning rods can be used to easily determine the relative positions of two objects, including tilt, as well as calibrate the relative positions (Kehrer; [0020], [0026]).

Regarding claim 6, modified Battrell discloses the analyzer of claim 5. Modified Battrell further discloses that the tilt detection section includes a plurality of tilt detection rods that are configured to contact the analysis kit when the analysis kit is tilted in the guide-in section (The modification of modified Battrell to include the tilt detection rods as in Kehrer has already been discussed in claim 5 above). 

Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 4-8 of their Remarks that Battrell in view of Markart do not teach that the analysis kit forms a triangular shaped recess in plan view, a first pin having a circular column shape, and a second pin that is positioned to contact the same side of the analysis kit as the side the triangular shaped recess is located on. Examiner agrees that the original grounds of rejection is insufficient to reject claim 1 as currently amended. However, the above limitations of claim 1 are rejected under a new grounds of rejection under 35 U.S.C. 103 over Battrell in view of Markart, Rahmel, and Griffith. Applicant's amendments necessitated the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798                      Supervisory Patent Examiner, Art Unit 1798